Citation Nr: 1740417	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-05 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active service with the United States Marine Corps from February 1976 to February 1980.  He was additionally a member of the United States Army Reserves, with periods of active duty from August 1988 to March 1989, from November 2004 to April 2006, and from August 2008 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent parts, denied service connection for sleep apnea and bilateral feet disorder. 

The Veteran testified before the undersigned Veterans Law Judge in August 2013 and July 2015. Transcripts of both hearings are of record. 

This matter was previously before the Board and it was remanded in April 2016 for further development.  At that time, the Board characterized issues regarding the Veteran's bilateral calcaneal spur as a claim for entitlement to service connection for right and left feet disorders.  After review of the claims file, particularly the medical evidence of record, the Board finds that the issue is best characterized as an entitlement to service connection for bilateral ankle disorder.     

Furthermore, review of the record shows that there has been substantial compliance with the Board's April 2016 remand directives with respect to the claim for service connection for sleep apnea.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Therefore the Board will proceed to adjudicate the claims.  

Unfortunately, further development is required to adjudicate the claim regarding bilateral feet disorder.  Therefore, the issue of entitlement for service connection for bilateral feet disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

 The Veteran's sleep apnea is not etiologically related to his military service. 


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of letters sent in September 2009, January 2010, February 2010, March 2010, and July 2010.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to the Veteran outlining the requirements to substantiate his claim, and readjudication thereafter.  

With respect to VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran was given VA examination in December 2009 and July 2016.  The examiners' respective reports are of record and adequately address the questions raised by this appeal. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131. Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, the Veteran was diagnosed with mild obstructive sleep apnea during a December 2009 sleep study done at a VA medical center in Wichita, Kansas.  In light of this diagnosis, the first element of a service connection claim has been satisfied. 

With respect to the second element of a service connection claim, the Board finds insufficient evidence to establish in-service incident. That is, the Veteran has not asserted his sleep apnea began during his active duty. See August 2013 hearing transcript at 4.  To the contrary, the Veteran's spouse has submitted a statement in August 2013 indicating that she started noticing that her husband would stop breathing in his sleep in 1999 and that his symptoms got worse in 2001.  The Board finds this statement credible.  While the spouse's statement suggests that the Veteran had sleep apnea symptoms during the period that he was in the reserves, it does not have a probative value with respect establishing that the Veteran was having the same symptom during a period of active service.  In fact, the Veteran testified that fellow soldiers in his barracks did not complain about his snoring. See Id. at 5.  There is no other evidence of record that otherwise indicates that he had any symptoms of sleep apnea during a period of active duty.  Absent evidence establishing that the Veteran had symptoms of sleep apnea during a period of active service, the Board cannot find that the Veteran's sleep apnea was either incurred or aggravated during his active duty period.  For this reason, the second element of a service connection claim has not been established. 

Notwithstanding, even if the second element was satisfied, there is no positive medical nexus opinion of record to support a grant of service connection.  To the contrary, the July 2017 found that the Veteran's mild obstructive sleep apnea is less likely than not related to his military service.  The examiner did not find evidence that the Veteran had sleep apnea complaints or treatment in service. There is no competent medical evidence to refute the VA examiner's conclusion or to otherwise link the Veteran's sleep apnea to service. Therefore, the nexus element has not been met.

In summary, the preponderance of the evidence is against finding that the Veteran's sleep apnea is etiologically related to active service. The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

ORDER

Service connection for sleep apnea is denied. 





REMAND

The Board regrets further delay, but additional development is necessary before adjudicate the claim for service connection for bilateral ankle disorder. 

Pursuant to the Board's previous remand directives, the Veteran underwent a VA examination in July 2016.  The examination found that the Veteran has bilateral tendonitis, but the examiner opined that the condition was less likely than not incurred in or caused by his military service. The Board finds this opinion inadequate for two reasons. First, the examiner relied on incorrect facts to the extent the opinion failed to note the Veteran's active duty period from November 2004 to April 2006.  Second, this opinion is unclear and internally inconsistent to the extent the examiner stated that the Veteran's STR "was silent for bilateral ankle condition," while simultaneously noting that the Veteran was placed on profile for bilateral ankle condition.  For this reason, the Board finds the opinion inadequate and a remand is necessary before adjudicating the claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA medical records that are not already of record.

2. Thereafter, the claims file should be returned to the July 2016 VA examiner or if that examiner is not available, to a similarly qualified examiner for a supplemental opinion.  However, if the examiner determines another examination is needed in order to answer the below questions, such an examination should be scheduled.  The opinion provided should answers the following questions:

Is the Veteran's bilateral ankle condition at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?  

The examiner should consider all of the Veteran's active duty periods and his lay statements when providing an opinion. 

Although the examiner should review the file in its entirety, her attention is directed to the following evidence: 

(a) September 2008 examination report;
(b) March 2007 physical profile for chronic bilateral Achilles tendonitis; 
(c)  April 2006 medical assessment; and 
(d) July 2002 physical profile.

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


